Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive.
Regarding unentered storing limitation:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  In other words regarding claim 1, a human may identify a document, determine chemical data within text, perform an analysis of a chemical data to identify a name of a chemical, and calculate a 
Note: the term “chemical pathway” reads on any chemical name or identification based on applicant’s own disclosure (In one embodiment, the chemical pathway may include an identification of a chemical reaction. For example, the chemical pathway may include an identification of a plurality of steps involved in the chemical reaction. In another embodiment, the chemical pathway may include an identification of one or more components of a chemical reaction. For example, the chemical pathway may include an identification of one or more reactants in the reaction, one or more characteristics of the reaction itself, one or more byproducts of the chemical reaction, etc. In yet another embodiment, the chemical pathway may include one of a plurality of possible outcomes of a chemical reaction. In still another embodiment, the chemical pathway may include one of a plurality of configurations of one or more molecules (e.g., molecules involved in the chemical reaction, etc.), 0045).


In re pgs. 4-7 the applicant argues office action filed to reject subject matter.
In response, claims 1, 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 2005/0246316) in view of Smith (US 2013/0218878).
Note: the term “chemical pathway” reads on any chemical name or identification based on applicant’s own disclosure (In one embodiment, the chemical pathway may include an identification of a chemical reaction. For 
Lawson discloses:
1. A computer implemented method comprising: 
identifying a textual document (“methods and software for processing text documents and extracting chemical data therein”, abstract; “structure should be intuitively broken down into areas of relevance (acetaldehyde, benzene, ethane) and these are bound together into a text by use of locational parameters”, 0007; “The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061);
determining chemical data within the textual document (e.g., “processing text documents and extracting chemical data therein. Preferred method embodiments comprise: (a) identifying and tagging one or more chemical compounds within a text document; (b) identifying and tagging physical properties related to one or more of those compounds; (c) translating one or more of those compounds into a chemical structure; (d) identifying and tagging one or more chemical reaction descriptions within the text document”, abstract, 0029, 0032, 0047; “the molecular formula or the fragment and surrounding text may be used to generate a chemical name”, 0062; “chemical reactions are identified within the text of a document”, 0072); 
performing an analysis of the chemical data to identify a chemical pathway (chemical pathway may include an identification of one or more components of a chemical reaction; abstract); and 
calculating a probability score for the chemical pathway (“a reaction is accepted based on a mapping score. Depending on the percentage of the acceptable mappings, a mapping score may be given by one or more of the above-mentioned tools. When the score passes a threshold level, the reaction is accepted.”, 0090; “if the reaction does not pass, a second plausibility check using a different embodiment may be attempted. As will be recognized, any combination of the above mapping tools, or additional mapping tools, may be used to verify chemical plausibility”, 0091) utilizing the processor including determining and weighting one or more characteristics of one or more chemical components found within the textual document.
	However, Lawson fails to particularly call for the scores to be labeled as or equate to probabilities. 
Smith teaches (“If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the chemical structure, the level of redundancy over the various steps 208, 212, and 216 may be a variable in the confidence factor calculated at step 232”, 0039; “the confidence scoring module 144 may be employed at step 232 in order to ascertain the confidence that each remaining derived object 128 is not, in fact, an artifact that was present on a page of the document 124. In one embodiment, the confidence scoring module 144 calculates, for each remaining derived object 128, a confidence factor”, 0054-0056; 224, Fig. 2).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using scores that equate to probabilities/confidence levels can assist in determining if a specific chemical/reactant is present. 
4. The computer-implemented method of claim 1, wherein determining the chemical data within the textual document includes identifying and analyzing relationships between a plurality of terms within the textual document (“methods and software for processing text documents and extracting chemical data therein”, abstract; “structure should be intuitively broken down into areas of relevance (acetaldehyde, benzene, ethane) and text by use of locational parameters”, 0007; “The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061;
Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, . 5. The computer-implemented method of claim 1, wherein the chemical pathway (reads on chemical name) includes one of a plurality of possible outcomes of a chemical reaction (“identifying and tagging one or more chemical reaction descriptions within the text document”, abstract; “all reactions identified by a human reader (correctly identified reactions/all reactions). "Precision" gives a measurement of the quality of the results and is defined as the proportion of those reactions correctly identified by the software compared to all reactions identified by the software (correctly identified reactions/all identified reactions)”, 0025; “Among the objects a preferred embodiment can identify are: (1) bibliographic data; (2) chemical names; (3) chemical reaction”, 0028, 0083; “a reaction is accepted based on a mapping score. Depending on the percentage of the acceptable mappings, a mapping score may be given by one or more of the above-mentioned tools. When the score passes a threshold level, the reaction is accepted.”, 0090). 6. The computer-implemented method of claim 1, wherein the chemical data includes one or more details of one or more chemical reactions (abstract, 0023-0032, 0072, 0074, 0083; Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035). 8. The computer-implemented method of claim 1, wherein calculating the probability score includes identifying one or more patterns within one or more chemical components found within the textual document (“methods and software for processing text documents and extracting chemical data therein”, abstract; “structure should be intuitively broken down into text by use of locational parameters”, 0007; “The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061;
Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, . 

9.    (ORIGINAL) The computer-implemented method of Claim 1, wherein calculating the probability score includes predicting an outcome of a chemical reaction, utilizing the chemical data.
Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035; 0054-0056; 224, Fig. 2).
10. 	The computer-implemented method of Claim 1, wherein calculating the probability score includes comparing the chemical data to a knowledge base to determine one or more characteristics of the chemical data (Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035; 0054-0056; 224, Fig. 2).

Claim Rejections - 35 USC § 103
3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawson (US 2005/0246316) and Smith (US 2013/0218878) in view of Tran (US 10,262,107).
3. The computer-implemented method of claim 1, wherein calculating the probability score includes building a predictive model (“The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061; Smith: documents, abstract, 0005; “data warehouses containing multiple heterogeneous types of documents, such as, for example, Microsoft Word documents, Portable Document Format (PDF) documents, presentations, drawings, etc., and that can convert the drawn images of chemical structures contained within those documents into searchable objects that are linked to the source of the data”, 0007; “documents for prior art”, 0009, 0012).
 The combination of Lawson and Smith fails to particularly call for calculating the probability score includes building a predictive model.
calculating the probability score includes building a predictive model (“text mining from scientific documents (e.g., search tool for interactions of chemicals (STITCH))”, C7, L48-52; “the features used for building the classifier can include, but are not limited to, the following: drug's clinical side effect keywords; and other drug properties (e.g., chemical structures, protein targets, and so forth”, “the features used for building the classifier can include, but are not limited to, the following: drug's clinical side effect keywords; and other drug properties (e.g., chemical structures, protein targets, and so forth”, C7, 65-C8. 2; “Chemical informatics techniques can predict drug side effects by comparing the structural similarity of drugs. Protein structural similarity is learned by the deep learning system to predict drug side effects. More recently, network and chemical properties are used for predictive models of drug effects and leverage the system's comprehensive database of known drug effects”, C10, 65-C11, L5; 
“In simpler Markov models (like a Markov chain), the state is directly visible to the observer, and therefore the state transition probabilities are the only parameters. In a hidden Markov model, the state is not directly visible, but output, dependent on the state, is visible. Each state has a probability 
“for each diagnosis, a hidden Markov model can be built, such that a maximum likelihood or maximum a posteriori decision can be made based on the frequency of occurrence of a particular test event from a plurality of measurements or a time points. As part of this model, the probability of error and resultant diagnostic confidence indication for a particular decision can be output as well”, C15, 28-55).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding a markov model can help determine probability of errors and confidence and network and chemical properties can be used for predictive models of drug effects (Tran C10).
/DAVID R VINCENT/